Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2018

                                  No. 04-18-00319-CV

                  IN THE INTEREST OF N.D.S. AND I.F.S., Children

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. CC-16-367
                       Honorable Romero Molina, Judge Presiding

                                        ORDER

        This appeal is DISMISSED FOR WANT OF PROSECUTION. The costs of this appeal
are taxed against appellant.

      It is so ORDERED on November 21, 2018.


                                            _____________________________
                                            Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2018.

                                            _____________________________
                                            Keith E. Hottle, Clerk of Court